Citation Nr: 0503945	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  97-27 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected mechanical low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Navy 
from September 1984 to April 1988; thereafter he was 
transferred to the Naval Reserves where he was on inactive 
duty until July 1989, when he entered active duty and served 
until his disability discharge in January 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana that, in part, assigned an initial 20 
percent evaluation for the appellant's service-connected 
mechanical low back pain.  The appellant subsequently moved 
to Texas and the case was transferred to the Waco RO in 
November 1999.

In September 2004, a Board hearing was held at the Waco RO 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.  At the hearing, the 
appellant withdrew his appeal as to the issues of entitlement 
to service connection for the residuals of a burn of the 
right lower leg, epididymitis and hearing loss, as well as 
his claim for a compensable initial evaluation for a right 
second metacarpal fracture.  Therefore, the Board finds that 
the appeal for those four claims has been withdrawn.  
38 C.F.R. § 20.204.  The Board remanded this case in August 
2003; the case was thereafter handled by an Appeals 
Management Center (AMC) in Washington D.C.  

The appellant has appealed the initial 20 percent rating that 
was assigned for his low back disability when service 
connection was granted.  The appellant is, in effect, asking 
for a higher rating effective from the date service 
connection was granted--January 19, 1995.  Consequently, the 
Board will consider the entire time period in question, from 
the original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the rating 
issue on appeal is as set out on the title page.

The Board notes that the appellant apparently raised the 
issue of entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability in 
his VA Form 21-4138 dated in May 2004.  The matter is 
referred to the RO for appropriate action.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case 
remanded to the RO for action as described below.

The appellant testified at his September 2002 Board hearing 
that he had received treatment at a VA facility in Dallas.  
See Hearing Transcript p. 8.  The appellant also stated, on a 
VA Form 21-4138 dated in May 2004, that VA has his records.  
However, the evidence of record does not contain a single 
page of VA treatment records.  In this regard, the Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The Board notes that, pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), VA must obtain these outstanding VA 
records, which may well contain significant medical findings 
and conclusions relative to the veteran's claim for a higher 
rating.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§§ 3.157(b)(1), 3.159(c) (2004).

In addition, the appellant told the examiner who conducted 
his November 1997 examination that he was prescribed 
medications including Valium and pain pills.  The appellant 
told the February 2004 VA examiner that he took Vicodin and a 
muscle relaxant.  He also told the examiner that a 'doctor in 
Pasadena' had examined him in 2000, and that a report of 
magnetic resonance imaging (MRI) had revealed three ruptured 
discs.  None of this medical evidence is of record.  The RO 
should have the appellant identify the physician(s) 
prescribing the Valium, Vicodin and other medications, as 
well as the location of all VA treatment received since 
January 1995 and the physician who ordered the MRI in 2000.  
The RO should take appropriate steps to identify and obtain 
these medical records.

The Board notes that there is no indication in the evidence 
of record of how much, if any, of the appellant's overall 
lumbar spine symptomatology is due to his mechanical low back 
pain disability as opposed to other causes.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  However, it is the 
RO's responsibility to ensure that all appropriate 
development is undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C. 
A. § § 5102, 5103, and 5103A (West 2002), 
the implementing regulations found at 
38 C.F.R. § 3.159 (2004) and any other 
applicable legal precedent is completed.  
In particular, the RO should notify the 
appellant of the information and evidence 
yet needed to substantiate his claim and 
of what part of such evidence he should 
obtain and what part the RO will yet 
attempt to obtain on his behalf.  He 
should also be told to provide any 
evidence in his possession that is 
pertinent to his claim on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).  

2.  All VA inpatient records and all VA 
outpatient records relating to treatment 
of the appellant beginning in January 
1995 should be identified and obtained.  
In particular, all clinical records from 
VA facilities in Dallas should be 
associated with the claims file.  This 
should include nurses' notes, progress 
notes, doctors' orders, imaging reports, 
physical therapy reports and all other 
information.  These records should be 
associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
included in the claims file.

3.  The RO should obtain from the 
appellant the names and addresses of all 
physicians and/or medical facilities that 
have provided him any treatment for his 
spine, including the prescription of 
Valium, muscle relaxants, pain medication 
and Vicodin since January 1995, and 
secure all available relevant reports.  
To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
his representative should also be 
informed of the negative results, and 
should be given opportunity to submit the 
sought-after records.

4.  After the above-requested development 
has been completed, the RO should again 
review the record, including any newly 
acquired evidence, and re-adjudicate the 
issue on appeal.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished 
with application of all appropriate legal 
theories, including Allen v. Brown, 7 
Vet. App. 439 (1995) and Fenderson v. 
West, 12 Vet. App. 119 (1999).  The 
readjudication should include 
consideration of whether any lumbar 
degenerative disc pathology is causally 
or etiologically related to his service-
connected mechanical low back pain 
disability.  (If any additional 
development, such as the scheduling of an 
orthopedic or neurological examination, 
or the obtaining of a medical opinion, is 
necessary to adjudicate this issue, 
especially in light of any newly received 
treatment records, that development 
should be accomplished.)

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
statutes and regulations considered 
pertinent to the issue on appeal.  The 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

